McMurray, Judge.
The Supreme Court of Georgia in State v. Greeson, 237 Ga. 193 (1), having reversed this court in its ruling in Division 3 reported in Greeson v. State, 138 Ga. App. 572 (3) (226 SE2d 769), that portion of the opinion is stricken in its entirety. The Supreme Court holds that the construction placed upon Spaulding v. State, 232 Ga. 411, 413 (4) (207 SE2d 43) was not properly followed. The instruction complained of was within the parameters of Spaulding, and there is no merit in enumeration of error no. 3.
But the Supreme Court also affirmed the judgment of reversal for the reason stated in Division 4 of our opinion. Accordingly, the judgment of reversal still stands.

Judgment reversed.


Marshall and Smith, JJ., concur.